Allowable Subject Matter

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 9 recite an approximate non-linear digital data-conversion system in an integrated circuit, the system including: an at least one input digital word (Z) comprised of an at least one Most-Significant-Bits (MSB) portion digital word (ZMSP) and an at least one Least-Significant-Bits (LSB) portion digital word (ZLSP) and generating an at least one square digital word {Z2MPS) from the at least one ZMSP digital word, wherein the relationship between the at least one ZMSP digital word and the at least one Z2MPS digital word follows a square profile. The system further includes multiplying the at least one ZLSP digital word and the at least one ZMSP digital words to generate an at least one multiplication digital word (ZMSP x ZLSP) and scaling the at least one ZMSP x ZLSP digital word by an at least one first binary scale factor (sl) to generate an at least one scaled multiplication digital word (sl x ZMSP x ZLSP). The system further includes generating an at least one offset digital word (Z0FS) proportional to the at least one Zlsp digital word and scaling the at least one Z0FS digital word by an at least one second binary scale factor (s0) to generate an at least one scaled offset digital word (s0 x Z0FS).  The system further includes generating an at least one approximate square digital word (~Z2) by combining together the at least one Z2MPS digital word, the at least one sL x ZMSP x ZLSP digital word, and the at least one s0 x Z0FS digital word, wherein the relationship between the at least one ~Z2 digital word and the at least one Z digital word follows an approximate square profile. An approximate non-linear digital data-conversion system of this type has not been shown nor fairly suggested in the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shalev, Mori, Boswel and Far disclose multiply-accumulate systems. However none disclose, as independent claims 1 and 9 recite, an approximate non-linear digital data-conversion system in an integrated circuit, the system including: an at least one input digital word (Z) comprised of an at least one Most-Significant-Bits (MSB) portion digital word (ZMSP) and an at least one Least-Significant-Bits (LSB) portion digital word (ZLSP) and generating an at least one square digital word {Z2MPS) from the at least one ZMSP digital word, wherein the relationship between the at least one ZMSP digital word and the at least one Z2MPS digital word follows a square profile. The system further includes multiplying the at least one ZLSP digital word and the at least one ZMSP digital words to generate an at least one multiplication digital word (ZMSP x ZLSP) and scaling the at least one ZMSP x ZLSP digital word by an at least one first binary scale factor (sl) to generate an at least one scaled multiplication digital word (sl x ZMSP x ZLSP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/            Primary Examiner, Art Unit 2845